Citation Nr: 1513667	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  11-18 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2009 and March 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss and tinnitus developed as a result of noise exposure while serving in Vietnam.

At a February 2009 VA examination, a VA examiner determined that the Veteran's current hearing loss and tinnitus were unrelated to service.  The rationale was that there was no significant change in hearing thresholds between the enlistment and separation examinations; the separation examination showed normal hearing; and tinnitus was not reported in service.  The opinion and rationale is insufficient for adjudication of the claim.  

A medical opinion based solely on the absence of documentation in the record is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Also, the Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Because the examiner's opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus is inadequate, another opinion is needed.  The opinion must be based on the results of the current clinical examination, the Veteran's pertinent history, his in-service noise exposure, his competent report as to observable symptoms in service and thereafter, and applicable medical principles. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is asked to provide, or authorize VA to obtain, any and all non-duplicative private treatment records pertaining to his hearing loss and tinnitus disabilities.  All efforts to obtain any and all identified records must be fully documented in the claims file.

2.  Schedule the Veteran for a VA audiological examination to determine the nature and likely etiology of any hearing loss and tinnitus.  The claims file must be made available to the examiner for review prior to the examination.  A detailed history of the Veteran's in-service and post-service noise exposure should be taken.

a) The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss had clinical onset in service; or, is otherwise related to service; or, manifested within a year of discharge. 

b) The examiner is also to provide an opinion as to whether it is at least as likely as not that the Veteran's tinnitus had clinical onset in service or, is otherwise related to service. 

A clear rationale for the opinions is required, as is a discussion of the pertinent facts and medical principles involved.  If the requested opinions cannot be provided without resort to speculation, the examiner must so state and explain why this is so.

3.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran must be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




